Matter of Zabizhin v Zabizhin (2015 NY Slip Op 05490)





Matter of Zabizhin v Zabizhin


2015 NY Slip Op 05490


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-06688
 (Docket Nos. O-31893-12, O-31895-12, O-31896-12)

[*1]In the Matter of Mikhail Zabizhin, respondent,
vGregory Zabizhin, appellant.


Carol Lipton, Brooklyn, N.Y., for appellant.
Geanine Towers, Brooklyn, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Michael L. Katz, J.), dated June 3, 2013. The order, insofar as appealed from, after a hearing, denied two petitions alleging that Mikhail Zabizhin violated an order of protection of that court dated May 3, 2010, and dismissed the proceeding.
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The appellant failed to establish that he was deprived of the effective assistance of counsel (see Matter of Stewart v Lassiter, 103 AD3d 734; Matter of Melissa K. v Brian K., 72 AD3d 1129; Matter of Thompson v Jones, 253 AD2d 989).
RIVERA, J.P., DICKERSON, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court